Dissenting Opinion by
Montgomery, J.:
I respectfully dissent because it appears clear to me that claimant was physically able to continue working but was induced to accept his pension through the insistence of his employer and the false impression as to his status created in his mind by the employer. I believe the evidence in this case shows clearly that the employer went beyond approved tactics to induce claimant to retire and that the Board acted capriciously in finding that his retirement was voluntary. This Court should not approve the use of such tactics on the part of employers.
*184In unemployment compensation cases, actions of the employer and the employe must be subjected to the test of a reasonable desire to maintain the employment status. Vrotney Unemployment Compensation Case, 188 Pa. Superior Ct. 405, 146 A. 2d 751. In the present case, in my opinion the employe demonstrated a sincere desire to continue working.